Citation Nr: 1829251	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  14-34 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date prior to February 11, 2014, for the grant of a 10 percent rating for a scar on the dorsum of the left fifth toe.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from November 1979 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction has been transferred to the RO in Hartford, Connecticut.

The June 2014 rating decision granted an increase in the disability rating for the scar on the Veteran's left fifth toe from 0 percent to 10 percent, effective February 11, 2014, which is the date of the Veteran's increased rating claim.  The Veteran filed a notice of disagreement with the effective date of this increase in June 2014.  He was issued a statement of the case in September 2014.  He submitted a VA Form 9 in October 2014.

In October 2014, the Veteran testified at a personal hearing before a Decision Review Office (DRO) at the Hartford RO.  A transcript of this hearing was prepared and associated with the claims file.

In October 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.


FINDINGS OF FACT

1. In a June 1983 rating decision, the RO granted entitlement to service connection for partial absence of the left fifth toe and assigned a 0 percent (noncompensable) rating effective October 16, 1982.  The Veteran did not file a timely notice of disagreement; therefore, the decision became final.

2. On February 11, 2014, the RO received the Veteran's claim for a higher rating for his left fifth toe disability.  

3.  The June 2014 rating decision granted an increase in the left fifth toe disability rating from 0 percent to 10 percent; an increase in disability is not factually ascertainable within one year prior to February 11, 2014.


CONCLUSION OF LAW

The criteria for an effective date prior to February 11, 2014, for the grant of a 10 percent rating for a scar on the dorsum of the left fifth toe have not been met.  38 U.S.C. §§ 5101, 5110, 7105 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The current claim was filed as a fully developed claim via a February 2014 VA Form 21-526EZ.  The fully developed claim form includes notice of what evidence is required to substantiate a claim, as well as the Veteran's and VA's respective duties for obtaining evidence and information on how VA assigns disability ratings. Thus, VA's duty to notify has been satisfied.

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C. § 5103A.

The Veteran contends that the effective date for the grant of a 10 percent rating for a scar on the dorsum of the left fifth toe should be October 16, 1982.  See June 2014 notice of disagreement.  This is the effective date of the original grant of service connection for the left fifth toe disability
 
In general, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110 (a) (2012); 38 C.F.R. § 3.400 (2017).  An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation. In such an instance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C. § 5110(b)(2) (2012); see also 38 C.F.R. § 3.400(o)(2) (2017); Harper v. Brown, 10 Vet. App. 125 (1997). 

In the case at hand, the Veteran contends that the effective date for the 10 percent rating should be the original effective date of the grant of service connection, because he has been having the same symptoms ever since the original grant of service connection.  See June 2014 notice of disagreement; DRO Hearing Transcript, page 2.  Alternatively, he contends that the effective date of October 16, 1982, is warranted because he never received notice of the original decision that granted service connection and assigned the 0 percent rating.  See June 2015 VA Form 9.

With respect to the second contention, a June 1983 rating decision granted entitlement to service connection for a partial absence of the left fifth toe.  The Veteran was mailed a copy of this decision in July 1983.  The address to which it was mailed is the same address that the Veteran listed on his January 1983 application for benefits.  The Veteran did not notify VA of a change in address in the months between his application and the issuance of the rating decision.  Furthermore, this letter was not returned as undeliverable.  

There is a presumption of regularity that VA properly discharged official duties by mailing a copy of a VA decision to the last known address of the claimant and the claimant's representative, if any, on the date that the decision is issued.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000).  The claimant may rebut that presumption by submitting clear evidence to the effect that VA's regular mailing practices are not regular or that they were not followed.  See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  Absent evidence that the claimant notified VA of a change of address and absent evidence that any notice sent to the claimant at his last known address has been returned as undeliverable, VA is entitled to presume that the Veteran received notice of the June 1983 rating decision.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996).

The Veteran does not contend that he filed a notice of disagreement with the noncompensable rating that was assigned in the June 1983 rating decision, and he does not contend that he submitted new and material evidence within one year of the rating decision notice to prevent the rating decision from becoming final.  The Board must therefore find that the June 1983 rating decision was final, and that the current claim does not arise from that decision.

Furthermore, the Veteran does not contend that he filed an increased rating claim that was received by VA prior to February 11, 2014.  Therefore, the date of the claim at issue in this case is February 11, 2014.  While the Veteran contends that his symptoms satisfied the criteria for a 10 percent rating prior to February 11, 2014, the law governing the assignment of effective dates does not, in general, permit the assignment of an effective date prior to the date of receipt of the claim.  

As noted above, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, an increased rating may be assigned that corresponds with this date.  In the case at hand, the Veteran asserts that he has been having the same symptoms ever since the original grant of service connection.  See DRO Hearing Transcript, page 2.  This testimony weighs against finding it factually ascertainable that the Veteran's disability increased within the one year prior to the February 11, 2014, claim.  Therefore, entitlement to an effective date within the one-year period prior to February 11, 2014, is not established under 38 C.F.R. § 3.400(o)(2).   

For these reasons, an effective date prior to February 11, 2014, is not warranted for the assignment of a 10 percent rating for the Veteran's service connected scar on the dorsum of the left fifth toe.  Because the preponderance of the evidence is against the appeal for an earlier effective date, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7 (2017).

The only other avenue through which the Veteran may seek entitlement for the benefit sought is through a finding of clear and unmistakable error (CUE) in the June 1983 rating decision.  However, the matter of CUE in a prior rating decision must first be raised, in writing, to the RO and it must first be adjudicated by the RO.  If any adjudication is unfavorable the Veteran may appeal such a decision to the Board.  Thus, the Veteran is advised that to obtain a compensable rating prior to February 11, 2014, he must first formally claim CUE in writing with the RO.  He must provide specific allegations as to why there is CUE in the June 1983 rating decision.  38 C.F.R. § 19.9(b) (2017).


ORDER

Entitlement to an effective date prior to February 11, 2014, for the grant of a 10 percent rating for a scar on the dorsum of the left fifth toe is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


